UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13D/A (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO 240.13d-2(a) Under the Securities Exchange Act of 1934 (Amendment No.1 )* Pactera Technology International Ltd. (Name of Issuer) Common shares, par value $0.00139482 per share (Title of Class of Securities) (CUSIP Number) GGV Capital 2494 Sand Hill Road, Suite 100 Menlo Park, California 94025 United States of America Telephone: 650-475-2150 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 12, 2013 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box o. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 This CUSIP number applies to the Issuer’s American Depositary Shares, each representing one common share of the Issuer. CUSIP No. 695255109 Page 2 of 24 Pages 1. Names of Reporting Persons Granite Global Ventures (Q.P.) L.P. 2. Check the Appropriate Box if a Member of a Group (a) o (b) x 3. SEC Use Only 4. Source of Funds OO – See Item 3 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Item 2(e) or 2(f) o 6. Citizenship or Place of Organization Delaware, United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 2,444,138 (1)(2)(3) 9. Sole Dispositive Power 0 Shared Dispositive Power 2,444,138 (1)(2)(3) Aggregate Amount Beneficially Owned by Each Reporting Person 2,444,138 (1)(2)(3) Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares x Percent of Class Represented by Amount in Row (11) 2.9%(4) Type of Reporting Person PN (1) Includes 2,403,078 Common Shares (as defined below) held by Granite Global Ventures (Q.P.) L.P. (“GGV”) and 41,060 Common Shares held by Granite Global Ventures L.P. (“GGV LP” and, together with GGV, the “GGV Entities”). Granite Global Ventures L.L.C. (“GGV GP”) is the sole general partner of GGV and GGV LP. As such, GGV GP possesses the power to direct the voting and disposition of shares owned by the GGV Entities and may be deemed to have indirect beneficial ownership of the shares held by the GGV Entities. GGV GP owns no securities of the Issuer directly. Messrs. Scott B. Bonham, Joel D. Kellman, Hany M. Nada, Thomas K. Ng, Anthony Sun and Ray Rothrock (collectively, the “GGV Committee Members”) are members of the investment committee of GGV GP. As such, the GGV Committee Members possess the power to direct the voting and disposition of the shares owned by the GGV Entities and may be deemed to have indirect beneficial ownership of the shares held by the GGV Entities. The GGV Committee Members own no securities of the Issuer directly. See Item 5. (2)Excludes from the Common Shares described in footnote (1)above (i) 2,131,095 Common Shares and 1,217,491 Common Shares represented by ADSs held by Granite Global Ventures II L.P. (“GGV II”) and (ii) 44,602 Common Shares and 25,492 Common Shares represented by ADSs held by GGV II Entrepreneurs Fund L.P. (“GGV II EF” and together with GGV II, the “GGV II Entities”). The GGV Entities and GGV GP expressly disclaim beneficial ownership of any Common Shares beneficially owned by the GGV II Entities and GGV II GP and do not affirm membership in a “group” (within the meaning of Rule13d-5(b)under the Act) with the GGV II Entities and Granite Global Ventures II L.L.C. (“GGV II GP”), the sole general partner of each of the GGV II Entities. See Items 4, 5 and 6. Excludes 7,042,131 Common Shares beneficially owned by Messrs. Chris Shuning Chen, Tiak Koon Loh, David Lifeng Chen, Sidney Xuande Huang, Jun Su, Chu Tzer Liu, Jian Wu, Junbo Liu, Jinsong Li, Minggang Feng, and Ms. He Jin (collectively, “Pactera Management”).Pactera Management has entered into a Consortium Agreement (as defined below) with the Sponsor (as defined below) to pursuethe Transaction (as defined below). The GGV II Entities, by entering into the Investment Agreement (as defined below) with the Sponsor, have also proposed to participate in the Transaction.
